     Case Case
          2:21-cr-00011-GMN-DJA
               2:21-cr-00011-GMN-DJA
                                *SEALED*
                                     Document
                                         Document
                                              21 Filed
                                                  20 01/15/21
                                                       Filed 01/15/21
                                                                 Page Page
                                                                      1 of 31 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00011-GMN-DJA -00059-
                                                    VCF0000-XXX
10                  Plaintiff,                       Motion to Unseal Case

11          v.

12   MARIO CORTES-ALVAREZ,
      aka “Mario Cortes,”
13    aka “Mario Cortez Alvarez,”
14                 Defendant.
15

16          The United States of America, by and through its attorneys, Nicholas Trutanich,

17   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

18   for entry of the proposed Order unsealing the above-captioned case.

19          In support of its motion, the Government states:

20      1. On or about November 5, 2020, a Complaint was filed with the Court, charging Mr.

21   Cortes-Alvarez with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found in the

22   United States. See ECF No. 1, 2:20-mj-00968-EJY.

23

24
     Case Case
          2:21-cr-00011-GMN-DJA
               2:21-cr-00011-GMN-DJA
                                *SEALED*
                                     Document
                                         Document
                                              21 Filed
                                                  20 01/15/21
                                                       Filed 01/15/21
                                                                 Page Page
                                                                      2 of 32 of 3




 1      2. Mr. Cortes-Alvarez made an initial appearance before the Court on or about

 2   November 9, 2020, and was ordered detained pending trial. Id. at ECF Nos. 8, 17. Mr.

 3   Cortes Alvarez remains detained by the U.S. Marshals Service.

 4      3. Mr. Cortes-Alvarez has signed a plea agreement with the United States, and this

 5   Court has set a change of plea hearing for January 27, 2021. This case was not sealed when

 6   it was before the Magistrate Court, but when set before this Court, it was designated as

 7   sealed.

 8      4. Therefore, the United States moves this Court to unseal the above-captioned case, in

 9   that keeping it sealed is not necessary.

10             DATED this 15th day of January, 2021.

11                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
12

13                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
14                                              Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                   2
     Case Case
          2:21-cr-00011-GMN-DJA *SEALED*
               2:21-cr-00011-GMN-DJA     Document
                                     Document     20 01/15/21
                                              21 Filed Filed 01/15/21
                                                                 Page Page
                                                                      3 of 33 of 3




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00011-GMN-DJA ---

 4                  Plaintiff,                     Order Unsealing Case

 5          v.

 6   MARIO CORTES-ALVAREZ,
      aka “Mario Cortes,”
 7    aka “Mario Cortez Alvarez,”

 8                         Defendant.

 9

10          Upon consideration and review of the Government’s motion:

11          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

12   v. Mario Cortes-Alvarez, is unsealed.

13                      15 day of January, 2021.
            DATED this ______

14

15
                                                   ______________________________
16                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
17

18

19

20

21

22

23

24


                                               3
